DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levkovitz (U.S. Pub No. 2007/0088852) in view of Mondragon (U.S. Pub No. 2002/0103879).
Regarding claims 2, Levkovitz teaches presenting, by a computing device, an advertisement on a first graphical interface that includes a first link to an application, presenting, by the computing device, the advertisement on a second graphical interface that includes a second link to the application (Paragraph 0172), receiving, by the computing device, data indicating that a first user selected the first link to the application, determining, by the computing device, that a second user did not select the second link to the application (Paragraph 0172, different people select different options to download the software), receiving, by the computing device, data indicating that the first user is interacting with the application, receiving, by the computing device, data indicating that the second user is interacting with the application (Paragraphs 0161-0162), based on (i) receiving the data indicating that the first user selected the first link to the application and (ii) the first link to the application being included in the first graphical interface that included the advertisement, presenting, by the computing device, an 
Levkovitz does not appear to specify the same advertisement that was clicked on as being presented in the application.  However, Mondragon teaches the same advertisement that was clicked on as being presented in the application (Paragraphs 0013-0014, 0019).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to display the same advertisement to a user at the time of selection as well as within the game since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3, Levkovitz teaches based on (i) determining that the second user did not select the second link to the application and (ii) the second link to the application being included in the second graphical interface that included the advertisement, presenting, by the computing device, an additional advertisement in the application while the second user is interacting with the application, wherein the additional advertisement is not associated with the advertisement (Paragraphs 0016-0019, each user may choose a different sponsor than the other).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to display the same advertisement to a user at the time of selection as well as within the game since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 4, Levkovitz teaches providing a uniform resource identifier parameter that identifies the advertisement (Paragraph 0269).  
Regarding claims 5, Mondragon teaches providing text that identifies the advertisement (Paragraph 0019).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to display the same advertisement to a user at the time of selection as well as within the game since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 6, Mondragon teaches presenting the advertisement at a particular location on an interface of the application (Paragraph 0019).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to display the same advertisement to a user at the time of selection as well as within the game since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 7, Mondragon teaches presenting the advertisement at multiple locations on an interface of the application (Paragraph 0019).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to display the same advertisement to a user at the time of selection as well as within the game since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 8, Mondragon teaches continuously presenting the advertisement on an interface of the application (Paragraph 0019).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to display the same advertisement to a user at the time of selection as well as within the game since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 9, Levkovitz teaches based on receiving the data indicating that the first user selected the first link to the application, transmitting, to a server associated with the application, data indicating that the first user selected the first link to the application (Paragraphs 0161-0162).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621